[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                No. 10-12369                       OCT 6, 2010
                            Non-Argument Calendar                   JOHN LEY
                                                                      CLERK
                          ________________________

                     D.C. Docket No. 9:10-cv-80374-KAM

JEFFREY P. LAWSON,

                                                      llllllllllllllllllPlaintiff-Appellee,

                                      versus

KATHY ANN GARCIA-LAWSON,

                                               llllllllllllllllllll lDefendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (October 6, 2010)

Before BLACK, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

     The plaintiff, Jeffrey P. Lawson, filed this divorce action in Florida state

court against Kathy Ann Garcia-Lawson. Garcia-Lawson, proceeding pro se,
removed the action to the Southern District of Florida under 28 U.S.C. § 1443.

The district court remanded the proceeding to state court concluding that removal

jurisdiction under § 1443 did not exist. Garcia-Lawson now appeals.

                                          I.

      “As a general rule, we cannot review a district court’s decision remanding a

case to state court.” Hernandez v. Seminole Cnty., Fla., 334 F.3d 1233, 1235

(11th Cir. 2003); see also 28 U.S.C. § 1447(d) (providing that “[a]n order

remanding a case to the State court from which it was removed is not reviewable

on appeal or otherwise”). However, “[s]ection 1447(d) expressly excepts from its

coverage certain equal civil rights cases removed under 28 U.S.C. § 1443.”

Hernandez, 334 F.3d at 1236 n.1 (quotation marks omitted); see also Cogdell v.

Wyeth, 366 F.3d 1245, 1247 n.3 (11th Cir. 2004); Russell Corp. v. Am. Home

Assur. Co., 264 F.3d 1040, 1044 n.2 (11th Cir. 2001); 28 U.S.C. § 1447(d) (stating

that “[a]n order remanding a case to the State court from which it was removed

pursuant to section 1443 of this title shall be reviewable by appeal or otherwise”).

      Title 28 U.S.C. § 1443(1) “permits a defendant in a civil state court action

to remove the action to federal district court if the action is against a person who is

denied or cannot enforce in the state courts a right under any law providing for

equal civil rights of citizens of the United States.” Alabama v. Conley, 245 F.3d

                                           2
1292, 1295 (11th Cir. 2001) (quotation marks omitted). A removal petition filed

under § 1443(1) must satisfy the two-part test set out by the Supreme Court in

Georgia v. Rachel, 384 U.S. 780, 86 S.Ct. 1783 (1966). “First, the petitioner must

show that the right upon which the petitioner relies arises under a federal law

‘providing for specific civil rights stated in terms of racial equality.’” Conley, 245

F.3d at 1295 (quoting Rachel, 384 U.S. at 792, 86 S.Ct. at 1790)). “Second the

petitioner must show that he has been denied or cannot enforce that right in the

state courts.” Id.

      Garcia-Lawson contends that the district court had removal jurisdiction

under § 1443(1) over this divorce action because Florida’s marriage laws violate

her federal civil rights under the First, Fifth, Seventh, Ninth, and Fourteenth

Amendments. The Supreme Court has explained that rights of “general

application available to all persons or citizens” fall outside the scope of § 1443(1).

Rachel, 384 U.S. at 1790, 86 S.Ct. at 792; see also Johnson v. Mississippi, 421

U.S. 213, 219, 95 S.Ct. 1591, 1595 (1975) (“Claims that prosecution and

conviction will violate rights under constitutional or statutory provisions of

general applicability or under statutes not protecting against racial discrimination,

will not suffice.”); Conley, 245 F.3d at 1295–96. Removal is only authorized

under § 1443(1) when the defendant is asserting rights “stated in terms of racial

                                          3
equality.” Rachel, 384 U.S. at 792, 86 S.Ct. at 1790. None of the rights relied

upon by Garcia-Lawson satisfy that criteria. See City of Greenwood v. Peacock,

384 U.S. 808, 825, 86 S.Ct. 1800, 1811 (1966) (explaining that “the broad

constitutional guarantees of the First Amendment” are not included within

§ 1443(1)); Conley, 245 F.3d at 1295–96 (concluding that defendant’s reliance

“upon broad assertions under the Equal Protection Clause” was insufficient to

support a valid claim for removal under § 1443(1)); Sunflower Cnty. Colored

Baptist Ass’n v. Trustees of Indianola Mun. Separate Sch. Dist., 369 F.2d 795, 796

(5th Cir. 1966)1 (stating that the “right to a fair trial and equal protection of the

laws” does not support a valid claim for removal under § 1443(1)). For these

reasons, the district court did not err by remanding Garcia-Lawson’s case for lack

of removal jurisdiction under § 1443(1).

       AFFIRMED.




       1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981.

                                               4